Mr. Justice Hand delivered the opinion of the court: ■ The objects of the original and cross-bills filed by Frederick Koss in the original suit commenced by Frederick Koss and the suit commenced by the heirs of Minna Koepcke, deceased, were to remove the conveyances made by Louis Koss and his grantees, and the probate of the will of Christina Koss, deceased, as clouds upon the title to said premises, held by him by virtue of said execution sale and sheriff’s deed. In the decree rendered in the consolidated case the circuit court held that the premises in question, at the time of the' rendition of said judgment and at the time of said execution sale, were occupied by Louis Koss and wife as a homestead; that at the time of the execution sale they were not worth to exceed $1000; that the judgment of Frederick Koss, by reason of that fact, was not a lien thereon; that the same were not subject to sale on execution; that said execution sale and sheriff’s deed were void; that the judgment of Frederick Koss not being a lien upon said premises, Louis Koss had the right to place the title to said premises in his wife if he saw fit, and that the title to said premises having passed to her and being in her at the time of her death, it passed by virtue of her will to the heirs of Minna Koepcke, deceased, the said Minna Koepcke being the sole devisee of said Christina Koss, deceased. If said judgment became a lien on said premises, (which question we do not determine,) the execu- ' tion sale divested such judgment lien, and upon the execution of a sheriff’s deed to Frederick Koss the title to said premises vested in him subject to the homestead right of said Louis Koss and his wife, and upon the extinguishment of said homestead right by their death, or otherwise, the fee title to said premises became vested absolutely in Frederick Koss, and upon the déath of said Frederick Koss such title descended to and became vested in his heirs and not in his administrator, and the appellant, as administrator of Frederick Koss, deceased, by virtue of his appointment, took no title to said premises and had no interest in the subject matter involved in said suits as consolidated. A party, only, who has a legal interest in the subject matter of a suit can sue out a writ of error to reverse a decree entered therein. The cases, after consolidation, differed in no particular from any other bill in chancery filed for partition and to remove a cloud. A writ of error therefore will not lie on behalf of said administrator to review said decree, such right to review being in the heirs of Frederick Koss, deceased. The writ of error must therefore be dismissed. Writ dismissed.